Citation Nr: 0938274	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1958 until 
July 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected 
left ear hearing loss is more severe than indicated by the 10 
percent rating previously granted him.  

The record indicates that the Veteran received a VA 
examination to determine the level of his hearing loss in 
March 2005.  In January 2009, the Veteran contended that both 
his service-connected left ear and his non-service-connected 
right ear hearing loss had worsened in severity.  Given the 
Veteran's statement of increased severity of his disability 
since the last exam, an updated VA audio examination is 
required in order to make an informed decision regarding the 
Veteran's current level of functional impairment and evaluate 
adequately his current level of disability. Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (VA should have provided an 
examination based on veteran's complaint of increased hearing 
loss since his examination two years before).  VA's duty to 
assist the Veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007). Because the current level of the 
Veteran's disability is unclear, the Board believes that 
another examination is necessary.

The Board further notes that the Veteran has reported 
treatment from the VA Bay Pines Medical Center.  The record 
indicates that the last records from a VA medical center were 
printed out in May 2005.  The Veteran's more recent medical 
records associated with his hearing loss should also be 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain and 
associate with the claims file all 
outstanding relevant VA medical records 
relating to the Veteran's hearing loss, 
including any outstanding treatment 
records from the VA Bay Pines Medical 
Center.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the Veteran 
should be informed in writing.

2.  After the requested medical records 
have been associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the current 
extent and severity of his right and 
left ear hearing loss.  The examiner's 
findings should also specifically 
include levels of hearing loss and a 
description of the functional effects 
caused by the service-connected left 
ear hearing loss disability.  

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008)


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


